Citation Nr: 0423499	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for rheumatoid 
arthritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on a period of active duty from March 1969 
to March 1971.  The veteran served on various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) from approximately March 1982 to 
November 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
hypertension and rheumatoid arthritis.

The veteran testified at a local hearing in April 1997.  A 
transcript of this hearing has been associated with the 
claims file.

In March 1999 and July 2003, the Board remanded the claim for 
further development and for the RO to arrange for a VA 
examination.  The case has been returned to the Board for 
further appellate review.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Rheumatoid arthritis was not manifest during active duty 
or within one year of separation from active duty.

2.  Rheumatoid arthritis was not first manifest during 
ACDUTRA.

3.  The competent evidence of record indicates that 
rheumatoid arthritis did not undergo a permanent increase 
beyond the normal progression of the disease during ACDUTRA.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated 
during active duty and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  Rheumatoid arthritis was not the result of a disease or 
injury incurred or aggravated during ACDUTRA or injury 
incurred or aggravated during INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an April 2002 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement," the RO 
stated that to establish entitlement to service connection, 
the evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.  This 
information was reiterated in a December 2003 VCAA letter.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In an April 1999 letter, in response to a March 1999 
Board Remand, the RO requested that the veteran complete the 
appropriate authorization forms and well as complete names 
and addresses of his health care providers, so that it could 
obtain those records.

In the April 2002 VCAA letter, under a heading entitled 
"VA's Duty to Assist You in Obtaining Evidence for Your 
Claim," the RO stated that it would help the veteran obtain 
medical records, employment records, or records from other 
Federal agencies, but that the veteran had to provide the RO 
with sufficient information so that it could obtain the 
records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.  Under a 
heading entitled "What Additional Information or Evidence Do 
We Still Need From You," the RO stated that it need the name 
of the person, agency or company who has relevant records, 
the address of the person, agency, or company, the 
approximate time frame covered by the records, and the 
condition for which the veteran was treated.  The RO 
requested the veteran to complete the authorization form for 
any private physicians.  The RO reminded the veteran that the 
Board in its March 1999 Remand had requested that VA obtain 
any records relevant to the veteran's claim.

In the December 2003 VCAA letter, under a heading entitled 
"How Can You Help VA," the RO stated that the veteran must 
give VA enough information about his records so that it could 
request them from the appropriate person or agency.  The RO 
stressed that it was the veteran's responsibility to make 
sure that the RO received all requested records that were not 
in the possession of a Federal department or agency.  Under a 
heading entitled "VA is responsible for obtaining the 
following evidence," the RO stated that VA was responsible 
for obtaining relevant records from any Federal agency, 
including medical records from the military, from VA 
hospitals, or from the Social Security Administration.  The 
RO stated that it would make reasonable efforts to obtain 
relevant records not held by a Federal agency, including 
records from state or local governments, private doctors and 
hospitals, or current or former employers.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, VA examination reports, and private treatment 
records.  The veteran did not respond to VA's letter of April 
1999, or to the two VCAA letters sent in April 2002 and 
December 2003, requesting names, addresses, and authorization 
in order for VA to obtain relevant medical records.  

The Board notes that a letter from Dr. E.L. to the veteran's 
former representative stated that she was enclosing the 
veteran's medical records which detailed most of her 
findings.  These records are not a part of the claims file, 
nor has the veteran provided authorization for VA to obtain 
these records, as noted above.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was addressed and a 
Supplemental Statement of the Case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board finds that the requirements of the VCAA have been 
met.  The veteran did not submit the information requested 
from VA regarding his medical records, and therefore VA was 
unable to request his private treatment records.  The duty to 
assist is not a one-way street or a blind alley.  The veteran 
has a responsibility to provide the information necessary to 
substantiate his claim.  VA has notified the veteran of this 
responsibility and of the specific information VA needed in 
order to obtain his medical records.  The duties imposed on 
VA by the VCAA have therefore been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for rheumatoid 
arthritis.

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter 38 U.S.C. §§ 1110 et seq., but no compensation 
shall be paid if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).  In the case of any veteran who 
served for 90 days or more, service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year following separation from such service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).  

The term "active military, naval, or air service" includes--
(A) active duty; (B) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; and (C) any period of inactive duty training during 
which the individual concerned was disabled or died--(i) from 
an injury incurred or aggravated in line of duty; or 
(ii) from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101 (24) (West 2002); 38 C.F.R. § 3.6 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that although the veteran served 
during a period of war, he does not allege that his 
rheumatoid arthritis began in combat, and, therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy, is not for 
application.

Active Duty

The veteran served on his first period of active duty from 
March 1969 to March 1971.  In a July 1968 Report of Medical 
Examination for induction, clinical evaluations of the upper 
extremities, lower extremities, and spine were normal.  In a 
July 1968 Report of Medical History, the veteran checked a 
box indicating that he did not have nor ever had arthritis or 
rheumatism.  In a September 1970 Report of Medical 
Examination, clinical evaluations of the upper extremities, 
lower extremities, and spine were normal.  The remaining 
service medical records for the period of active duty from 
March 1969 to March 1971 are silent for complaints of 
arthritis.  There is no evidence indicating that the veteran 
suffered from arthritis during his period of active duty, nor 
within one year of separation from this period of active 
duty.

ACDUTRA and INACDUTRA

In a May 1982 Report of Medical Examination for enlistment, 
clinical evaluations of the upper extremities, lower 
extremities, and spine were normal.  In a May 1982 Report of 
Medical History, the veteran checked a box indicating that he 
did not have nor ever had arthritis, rheumatism, or bursitis.  
He did indicate that he had a left knee operation when he was 
26 years old.  The examiner noted that the veteran had a 
meniscus tear of the left knee which was repaired and which 
left no residual problems.

In a December 1986 Report of Medical Examination, clinical 
evaluations of the upper extremities, lower extremities, and 
spine were normal.  In a December 1986 Report of Medical 
History, the veteran checked a box indicating that he did not 
have nor ever had arthritis, rheumatism, or bursitis.

In a September 1988 chronological record of medical care, the 
veteran complained of a sore right shoulder which had been 
getting progressively worse.  The veteran reported that he 
had slipped while carrying a box of soda.  He reported that 
he did not fall, but was now unable to raise his right arm.  
The examiner noted that there was mild tenderness of the 
right trapezoid, which was very tender to palpation, and the 
veteran was unable to abduct his right arm two degrees, with 
pain.  X-rays were within normal limits.  The assessment was 
strain.

In an October 1988 chronological record of medical care, the 
veteran complained of right shoulder pain, and indicated that 
he had been treated for bursitis in the right shoulder 
approximately two months prior.  He was diagnosed with 
bursitis of the right shoulder, and physical training at his 
own pace was indicated.  

In an April 1989 chronological record of medical care, the 
veteran complained of right shoulder pain and right foot 
pain.  It was noted that the veteran was scheduled for right 
foot surgery in May 1989.  He reported that his right 
shoulder bothered him in cold weather and sometimes in the 
morning, and when he would lift a heavy object.  The examiner 
noted that the veteran had decreased active range of motion 
of the right shoulder, that there was pain with abduction of 
the shoulder, and that there was decreased internal rotation.  
The assessment was a rotator cuff injury.

In an August 1, 1990 chronological record of medical care, 
the veteran complained of rheumatoid arthritis.  It was noted 
that the veteran had fluid around the heart which had been 
caused by rheumatoid arthritis, and that he had had right 
shoulder pain periodically.  It was also noted that the 
veteran had received a letter from his private physician 
dated June 26, 1990, which notified him that he had 
rheumatoid arthritis which had caused these problems.  The 
assessment was rheumatoid arthritis.

In an internal medicine evaluation from Dr. L., dated October 
19, 1990, it was noted that the veteran's chief complaint was 
"arthritis, question rheumatoid" for several years.  The 
examiner noted that the veteran's symptoms might date back as 
far as 1985 when he had a left knee arthrotomy for torn 
cartilage.  The diagnosis was rheumatoid arthritis.  In an 
undated "problem list," Dr. L. indicated that the date of 
onset of the veteran's rheumatoid arthritis was the mid-
1980's.

In a letter dated November 21, 1990, Dr. L. sated that he had 
recently diagnosed the veteran with rheumatoid arthritis.  He 
stated that the veteran could hold down clerical type work 
but was not fit for severe physical activities as might be 
required in combat.  He indicated that the veteran would be a 
good clerical type worker but not a laborer or combat person.  

In a letter dated November 29, 1990, Dr. C. stated that the 
veteran was being seen by Dr. L. for rheumatoid arthritis, 
and that the veteran should avoid extremes of heat, humidity, 
and cold, and that he could not participate in physically 
demanding activities.

In a letter dated December 17, 1990, Dr. L. stated that the 
veteran had chronic rheumatoid arthritis and that at present 
he was on a chronic stable pattern which was well controlled.  
He stated that the veteran did not fit the pattern of 
recurrent severe incapacitating attacks which totally impair 
or disable.  He stated that the veteran should be considered 
for active duty as his present clerical situation dictated.

A February 1991 service personnel record indicated that the 
veteran did not meet the medical fitness standards for 
retention based on his doctor's statements concerning his 
rheumatoid arthritis and hypertension, and he was recommended 
for separation.

In an August 1991 Report of Medical Examination, a diagnosis 
of rheumatoid arthritis was indicated.  It was noted that the 
veteran was not qualified for retention.

In a letter dated January 3, 1992, Dr. L. stated that the 
veteran had been under his care for active rheumatoid 
arthritis which had been controlled well over the prior one-
and-a-half years.  He stated that he considered the veteran 
suited for the type of duty to which he was presently 
assigned and saw no difficulties for the future.  He stated 
that the veteran took his medications regularly and that the 
arthritis was not too severe and was under good medical 
control.  He stated that he last saw the veteran on December 
4, 1991.

A service personnel record dated September 30, 1992, 
requested that the veteran be separated from service because 
of his inability to perform the APFT because his medical 
condition prevented any strenuous activities.

In a letter dated October 20, 1992, Dr. L. stated that the 
veteran was physically capable of walking 21/2 miles without 
stopping.

In a March 1996 VA examination report, the veteran reported 
that he was diagnosed with rheumatoid arthritis in May 1990, 
and that all activities exacerbated the joint discomfort.  
The diagnosis was rheumatoid arthritis.

At the April 1997 hearing, the veteran indicated that he 
started having aching in his joints around 1987 or 1988, and 
that after 1989, he started flunking his physical training 
tests.  He stated that he was first diagnosed with rheumatoid 
arthritis in May 1990, and that after this diagnosis, the 
physical training in service aggravated this condition.  He 
stated that his private physician had recommended that the 
veteran not do any physical training because it would 
aggravate the rheumatoid arthritis.  When asked whether he 
had ever injured his joints, he replied that he had had a 
knee operation in 1976 for torn cartilage, and that his 
rheumatoid arthritis did not develop until later.  

In an August 1997 letter, Dr. C. stated that she first saw 
the veteran in her office on September 13, 1990, and that he 
had been diagnosed earlier with rheumatoid arthritis.  She 
stated that when she first saw the veteran, he stated that he 
was in the National Guard doing running, sit-ups, and push-
ups, and that he complained of severe pain in his elbows and 
shoulders, especially with push-ups.  She stated that her 
chart notes and limited contact with the veteran throughout 
his military career were insufficient to draw any conclusion 
as to the exact effect of his military duty on his general 
health.  She stated that because of the frequent changes in 
his medication, his alternately being on and off of various 
medications, or being seen in her office, it was very 
difficult to determine whether his symptoms were due to lack 
of medication or stress or physical activity in the military.  
She stated that she did not doubt that the push-ups, sit-ups, 
and strenuous physical exercise that the veteran participated 
in would cause exacerbation of his rheumatoid arthritis.

In an August 1997 letter, Dr. E.L. stated that the veteran 
would be unable to complete physical training tests due to 
the severity of the rheumatoid arthritis.  She stated that 
the veteran could probably continue his clerical duties if he 
were not forced to carry heavy loads such as boxes of books.  
She stated that she doubted that the veteran would be able to 
complete the usual physical training that she associated with 
military service.  She stated that she doubted that any 
physical or mental stress played a role in the development of 
the veteran's rheumatoid arthritis.  She noted that physical 
stress could cause worsening of pain but she doubted that it 
had any role in the development or progression of the 
disease.  She stated that heavy physical activity could 
worsen pain, that the veteran's rheumatoid factor was 
positive, but he did not have the changes of rheumatoid 
arthritis on x-rays of his joints.  She stated that she 
agreed with Dr. L.'s evaluation and recommendations regarding 
the veteran's rheumatoid arthritis.

In a January 2004 VA joint examination report, the veteran 
stated that the onset of his musculoskeletal problems began 
while he was a member of the National Guard.  The examiner 
noted that these symptoms were documented by the records to 
have begun on July 29, 1984, and that at the time, the 
veteran developed pleurisy and a short time later this 
conclusively was shown to have symptoms and laboratory 
findings consistent with rheumatoid arthritis.  The examiner 
stated that the veteran's diagnosis was made by a 
rheumatologist in Little Rock, Arkansas, and noted that that 
findings made in an October 19, 1990 summary report.  The 
examiner noted that there were no findings in the records 
prior to the stated date of diagnosis of rheumatoid arthritis 
to suggest that it would be a consideration.  The veteran 
also reported that he had a nodule removed from his right 
elbow in 1989, which was believed to be a rheumatoid nodule.  
The examiner stated that the diagnosis of rheumatoid 
arthritis was clearly documented by the claimant's medical 
records compiled during the time of his service.  He stated 
that from the information gleaned from his review of the 
veteran's records, he would find that the progression of the 
rheumatoid arthritis would be related to the natural course 
of the disease.

Regarding the issue of when the veteran incurred rheumatoid 
arthritis, the veteran asserts that he was first diagnosed in 
May 1990, although he started having aching in his joints 
around 1987.  There are no contemporaneous reports of 
complaints of aching in the joints prior to 1988, when the 
veteran complained of pain in the right shoulder.  This was 
attributed to bursitis, however, not arthritis.  The veteran 
complained of right shoulder pain and right foot pain in 
April 1989, but neither was attributed to arthritis.  The 
diagnosis as to the shoulder was a rotator cuff injury.  
Although the veteran has indicated that he was first 
diagnosed in May 1990, there are no contemporaneous medical 
records of a diagnosis at that time.  The first evidence that 
the veteran had arthritis was in an August 1, 1990, 
chronological record of medical care, where the veteran was 
diagnosed with rheumatoid arthritis, and where it was noted 
that the veteran had received a letter from his private 
physician dated June 26, 1990, which had notified him that he 
had rheumatoid arthritis.  A copy of this letter is not 
associated with the claims file.  

In an internal medicine evaluation dated October 19, 1990, 
Dr. L., who apparently started treating the veteran in 1990, 
indicated that the veteran's symptoms might date back as far 
as 1985 when the veteran had a left knee arthrotomy, and in 
an undated "problem list," Dr. L. indicated that the date 
of onset of the veteran's rheumatoid arthritis was the mid-
1980's.  Dr. L.'s opinion appears to be based on the 
veteran's history, as there is no indication that Dr. L. 
reviewed the veteran's records from 1985, and further, Dr. L. 
indicated that he would request the records from the 
physician who performed the 1985 arthrotomy to see what 
information they would hold.  This indicates that Dr. L. did 
not have the records from 1985 available to him when he made 
his October 19, 1990, evaluation.  The Board notes that 
information provided by a veteran to a medical professional 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Further, the 
examiner's opinion that the veteran's rheumatoid arthritis 
might date back to the left knee arthrotomy is speculation, 
as evidenced by his use of the word "might."  

In the January 2004 VA joint examination report, the examiner 
noted that the veteran's musculoskeletal problems were 
documented by the records to have begun on July 29, 1984.  It 
is unclear to which records the examiner is referring.  A 
medical record dated July 29, 1984, is not of record in the 
veteran's claims file, nor can the Board find any document in 
the claims file referring to that date.  The examiner does 
refer to the diagnosis of rheumatoid arthritis in the October 
19, 1990, summary report, which the Board has discussed 
above.  

Based on the probative evidence of record, the Board finds 
that the veteran was first diagnosed with rheumatoid 
arthritis on August 1, 1990, which was not during a period of 
ACUDTRA and thus was not incurred in service.  The statement 
of the VA examiner that the veteran's symptoms began on July 
29, 1984, is not supported by the evidence.  The opinion of 
Dr. L. that the veteran's rheumatoid arthritis began after 
the left knee arthrotomy in 1985 is speculation.  The medical 
record dated August 1, 1990, clearly indicates a diagnosis of 
rheumatoid arthritis.  Although that record refers to a 
letter of June 26, 1990 from a private physician diagnosing 
the veteran with rheumatoid arthritis, the Board does not 
find this probative.  The letter is not of part of the 
veteran's claims file.  Even if the veteran was diagnosed 
with rheumatoid arthritis on June 26, 1990, this was not 
during a period of ACDUTRA.  Clearly, there is a lack of 
agreement regarding the date of onset; August 1990, June 
1990, July 1984, 1985, and the mid-1980's.  However, none of 
the dates reflects an onset during ACDUTRA.

Nor does the Board find that the veteran's rheumatoid 
arthritis was aggravated by ACDUTRA.  The VA examiner in the 
January 2004 joint examination report  clearly stated that 
the progression of the veteran's rheumatoid arthritis was 
related to the natural course of the disease.  Further, in an 
August 1997 letter, Dr. E.L. stated that she doubted that any 
physical or mental stress played a role in the development of 
the veteran's rheumatoid arthritis, and that physical stress 
could cause worsening of the pain, but she doubted that it 
had any role in the development or progression of the 
disease.  Although Dr. C. stated that she did not doubt that 
the push-ups, sit-ups, and strenuous physical activity that 
the veteran participated in would cause exacerbation of his 
rheumatoid arthritis, she also stated that her chart notes 
and limited contact with the veteran throughout his military 
career were insufficient to draw any conclusion as to the 
exact effect of his military duty on his general health.

The Board acknowledges the veteran's assertions that his 
rheumatoid arthritis worsened during periods of ACDUTRA.  The 
veteran is competent to state that his pain and joint 
discomfort increased during these times, and the Board 
accepts the veteran's assertions.  However, whether the 
increase in severity was due to the natural progress of the 
disease is a matter of medical etiology.  The veteran does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494 (1992).  The VA 
examiner's opinion in the January 2004 VA examination report 
is competent, clear and unmistakable evidence that the 
progression of the veteran's rheumatoid arthritis was due to 
the natural progress of the disease.  Competent evidence of a 
permanent increase in disability due to ACDUTRA is not of 
record.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for rheumatoid 
arthritis, and there is no doubt to be resolved.  Gilbert, 1 
Vet. App. at 55.

ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.


REMAND

The Board remanded the issue of service connection for 
hypertension in July 2003 in order for the AOJ to schedule a 
VA examination in order to determine the nature and etiology 
of the veteran's hypertension.  The Board requested that the 
examiner indicate the date of onset, the presence of any 
elevated blood pressure readings, whether there was a 
permanent increase in severity during any period of service, 
and whether such increase was clearly and unmistakably due to 
the natural progress of the disease.  In the January 2004 
hypertension examination, the examiner stated that he did not 
have the veteran's claims file to review.  In light of this 
fact, the Board finds that the examiner was unable to 
adequately answer the Board's questions in its July 2003 
Remand.  

Accordingly, this case is hereby REMANDED for the following 
action:

Obtain a medical opinion from a 
cardiovascular disease specialist.  The 
specialist should address the following 
questions:  Is it at least as likely as 
not (that is, 50 percent or greater 
chance) that the veteran's hypertension 
initially manifested during active duty 
or active duty for training?  The 
examiner's attention is directed to the 
elevated blood pressure reading and 
diagnosis of hypertension indicated on 
July 17, 1983, while the veteran as 
serving on active duty for training.

In the alternative, if hypertension was 
present prior to active duty or active 
duty for training, is it as least as 
likely as not that it underwent a 
permanent increase in severity beyond the 
natural progress of the disease in 
service?  

The examiner should indicate that he or 
she has reviewed the veteran's claims 
folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



